IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50692
                         Summary Calendar



JAMES EDWARD DEMOSS,

                                         Plaintiff-Appellant,

versus

RALPH LOPEZ, Sheriff; CHAUNCEY SPENCER; JOHN C. SPARKS,
Medical Doctor; G. MENDEZ; RAJA SAAD, Dr.; JOHN DOE 1-10;
JIM DOE 1-10; JOHN DOE, Dr., Texas Department of Criminal
Justice, Garza West Unit; DR. KELLEY; DR. VINGH; DR. HUFF;
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION; BEXAR COUNTY ADULT DETENTION CENTER,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-99-CV-1416
                       --------------------
                         September 6, 2002

Before JONES, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     James Edward DeMoss, TDCJ-ID # 894554, appeals the district

court’s grant of summary judgment in favor of the defendants and

the dismissal of his claims under 42 U.S.C. § 1983.    DeMoss

suffered a back injury after slipping and falling on a wet stair

step; he alleges that the wet step and his resulting fall were a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50692
                                -2-

result of a detention center policy requiring some inmates to

carry their meal trays upstairs to their cells.

     We review a grant of summary judgment de novo.     Guillory v.

Domtar Indus., Inc., 95 F.3d 1320, 1326 (5th Cir. 1996).

DeMoss’s factual allegations do not show that the defendants

acted with deliberate indifference to a substantial risk of

serious harm.   See Palmer v. Johnson, 193 F.3d 346, 352 (5th Cir.

1999).   We conclude that, at most, DeMoss has alleged a claim of

negligence, which is not actionable under 42 U.S.C. § 1983.     See

Marsh v. Jones, 53 F.3d 707, 711-12 (5th Cir. 1995).

     DeMoss also alleges that the defendants acted with

deliberate indifference because his back injury was not treated

by a “qualified” physician while he was incarcerated at the Bexar

County Adult Detention Center.   We conclude that DeMoss’s claim

represents a disagreement with the treatment he received, which

is not actionable under 42 U.S.C. § 1983.     See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Therefore, the district court’s grant of summary judgment

and dismissal of the complaint is AFFIRMED.    All pending motions

are DENIED.